COUNTY COMMISSIONERS — DUTY TO FURNISH OFFICE SPACE TO COUNTY HEALTH DEPARTMENT A Board of County Commissioners is not required to furnish offices free of charge to a county health department.  The Attorney General has received your request for an opinion wherein you ask, in effect, the following question: Is the Board of County Commissioners required to furnish office space in the County Courthouse free of charge to the County Health Department? Attorney General Opinion No. 73-231, (6 Okl. O.P.A.G. 185) concerned courthouse space for court officers and reached, in part, the following conclusion: "The designation and allocation of courthouse space for court officers and courtrooms is a matter for the determination of the Board of County Commissioners subject, however, to the requirements of 19 O.S. 401 [19-401] and 19 O.S. 403 [19-403] (1971)." Title 19 O.S. 401 [19-401] (1971) makes it the mandatory duty of the Board of County Commissioners to provide space for certain specified offices, and reads in pertinent part as follows: "In any county where there is no courthouse or jail erected by the county, or where those erected have not sufficient capacity, it shall be the duty of the Board of County Commissioners to provide for courtroom, jail, and offices for the following named officers: Sheriff, treasurer, register of deeds, district clerk, court clerk, county attorney, superintendent of public schools and county judge, . . ." Title 19 O.S. 403 [19-403] (1971) provides that: "It shall be duty of the Board of County Commissioners to provide sufficient office space for the county election board in the county courthouse, . . ." In addition to the requirements of these Sections pertaining to office space, the following is found in 56 O.S. 189 [56-189](a) (1971): "(a) The Board of County Commissioners in each county shall be required to furnish quarters for the local units of the Oklahoma Public Welfare Department, such quarters to be located in the county courthouse or other suitable building in the county seat; . . ." In contrast to the specific duty of the County Commissioners to provide quarters for those entities referred to above, there is no statutory requirement pertaining to County Health Departments.  From the above and foregoing, it is apparent that a Board of County Commissioners is not statutorily required to provide free office space to a county health department. However, this opinion should not be construed in such a fashion as to limit the authority of the Board of County Commissioners to furnish such office space, with or without charge, to a county department of health if it sees fit. Certainly the use of courthouse facilities for a county health department would be an appropriate and worthwhile use, with the appropriate amount of rental for such use resting in the sound discretion of the local Board of County Commissioners. See Attorney General's Opinion of March 24, 1955, addressed to James P. Whyte, County Attorney, for a more detailed discussion of a Board of County Commissioners discretionary authority regarding county courthouses.  It is, therefore, the opinion of the Attorney General that your question be answered in the negative. In the absence of specific legislative enactments to the contrary, a Board of County Commissioners is not required to furnish offices in the County Courthouse free of charge to a county health department.  (JAMES R. BARNETT) (ksg)